         Case 2:20-cv-01803-JAM-KJN Document 3 Filed 09/18/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM ARTHUR SASSMAN, II,                          No. 2:20–cv–1803–JAM–KJN PS

12                        Plaintiff,                      FINDINGS AND RECOMMENDATIONS
                                                          DENYING PLAINTIFF’S IFP REQUEST
13             v.
                                                          (ECF No. 2)
14   US DEPT. OF STATE, et al.,
15
                          Defendants.
16

17             Presently pending before the court is plaintiff’s motion for leave to proceed in forma

18   pauperis pursuant to 28 U.S.C. § 1915 (authorizing the commencement of an action “without

19   prepayment of fees or security” by a person that is unable to pay such fees).1 (ECF No. 2.)

20   Presently, a filing fee of $400.00 is required to commence a civil action in this Court.

21             The affidavit in support of the motion indicates that plaintiff’s gross wages are $18,000

22   annually, and that he has approx. $2,600 in liquid assets. According to the United States

23   Department of Health and Human Services (https://aspe.hhs.gov/poverty-guidelines), the poverty

24   guideline for a household of 1 not residing in Alaska or Hawaii is $12,760.00 for 2020. Thus,

25   plaintiff’s gross household income is well above poverty guideline. Therefore, the Court cannot

26   find that plaintiff is unable to pay the court filing fee.

27
     1
         This matter was referred to the undersigned pursuant to E.D. Cal. L.R. 302(c)(21).
28
                                                         1
      Case 2:20-cv-01803-JAM-KJN Document 3 Filed 09/18/20 Page 2 of 3

 1          To be sure, the Court is sympathetic to the fact that plaintiff does not have a large income

 2   by any measure, and that plaintiff also has several expenses to contend with. However, numerous

 3   litigants in this court have significant monthly expenditures, and may have to make difficult

 4   choices as to which expenses to incur, which expenses to reduce or eliminate, and how to

 5   apportion their income between such expenses and litigating an action in federal court. Such

 6   difficulties in themselves do not amount to indigency.

 7          However, based on the information provided by plaintiff, it is clear that a one-time $400

 8   payment may represent a significant strain on his monthly budget. Therefore, the court finds it

 9   appropriate to allow for monthly payments of $100.00 until the $400.00 filing fee is paid in full.

10   Upon satisfaction of the full filing fee, the court would then issue the appropriate service orders.

11          In response to the court’s decision, plaintiff may choose to do one of the following within

12   14 days of this decision:

13          a) Plaintiff may pay the full $400 filing fee and withdraw his in forma pauperis request;

14          b) Plaintiff may file a statement with the court agreeing to the $100 per month payment

15              plan. The court will then submit recommendations to the assigned district judge with

16              a payment schedule;

17          c) File an objection to these findings and recommendations, which the court will present

18              to the assigned district judge for consideration. Such a document should be captioned

19              “Objections to Magistrate Judge’s Findings and Recommendations.”

20                                        RECOMMENDATIONS
21          Accordingly, IT IS HEREBY RECOMMENDED that:

22          1. Plaintiff’s motion to proceed in forma pauperis (ECF No. 2) be denied;

23          2. Plaintiff be ordered to pay the applicable filing fee on a monthly payment plan, and

24              that service would be appropriate after full satisfaction of the filing fee; and

25          3. Plaintiff be informed that a failure to timely pay the filing fee, or timely request an

26              extension of time to do so, may result in dismissal of the action pursuant to Federal
27              Rule of Civil Procedure 41(b).

28   ////
                                                       2
     Case 2:20-cv-01803-JAM-KJN Document 3 Filed 09/18/20 Page 3 of 3

 1               These findings and recommendations are submitted to the United States District Judge

 2   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

 3   days after being served with these findings and recommendations, any party may file written

 4   objections with the court and serve a copy on all parties. Such a document should be captioned

 5   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections

 6   shall be served on all parties and filed with the court within fourteen (14) days after service of the

 7   objections. The parties are advised that failure to file objections within the specified time may

 8   waive the right to appeal the District Court’s order. Turner v. Duncan, 158 F.3d 449, 455 (9th

 9   Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156-57 (9th Cir. 1991).

10   Dated: September 18, 2020

11

12
     sass.1803
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        3
